El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
Los demandantes apelados solicitan la desestimación de este recurso de apelación, por infracción de los artículos 297 y 299 del Código de Enjuiciamiento Civil, y 59 del Regla-mento del Tribunal Supremo. Los hechos constan de dos certificaciones expedidas por el secretario de la corte a quo a instancias de ambas partes litigantes. De ellas aparece que el 27 de febrero de 1936 la Corte de Distrito de Humacao dictó sentencia en este caso, y que al día siguiente quedó ar-*402chivada en la secretaría de aquella corte copia de la notifi-cación de la sentencia; que el día 28 de marzo de 1936 uno-de los demandados, Ernesto Fernando Sehlüter, radicó una moción solicitando que se dejara sin efecto la sentencia y otra, solicitando su reconsideración, así como un escrito de ape-lación; que el día 7 de diciembre de 1936 la corte dictó una resolución denegando dichas mociones; . que el día 17 de-diciembre de 1936 apeló Sehlüter de la sentencia del 27 de febrero de 1936 y de la del día 7 de diciembre del mismo año,, y que el 21 de diciembre obtuvo de la corte una orden dirigida al taquígrafo para que transcribiera las notas tomadas en la vista del juicio y de las mociones solicitando que se dejara sin efecto, y que se reconsiderara, la sentencia del 27 de febrero de 1936. La transcripción de evidencia quedó radi-cada en esta Corte Suprema el 18 de marzo del año actual, y la de autos el 9 de abril siguiente.
La moción de reconsideración interpuesta por el apelante en 28 de marzo de 1936 suspendió el término esta•tutario para apelar—Saurí v. Saurí, 39 D.P.R. 511, 45 F. (2d) 90—y como el término para apelar solamente comienza a correr desde el momento en que se resuelve una moción de reconsideración—Pérez Casalduc v. Díaz Mediavilla, 42 D.P.R. 357; Dávila v. Collazo, 50 D.P.R. 494—el escrito del día 17 de diciembre de 1936 por el cual apeló Sehlüter de la sentencia del 27 de febrero de 1936, y de la resolución del 7 de diciembre, también de 1936, fué radicado dentro del término que fija la ley. No es óbice que con el escrito de apelación radicara el apelante una moción para dejar sin efecto la sentencia y otra de reconsideración, pues la apelación no privó a la corte de jurisdicción para resolverlas. Pérez Casalduc v. Díaz Mediavilla, 42 D.P.R. 357; Saldaña v. Comas, 41 D.P.R. 339; Martínez v. Independence Indemnity Co., 36 D.P.R. 860.
El caso no envuelve la aplicación de la Ley núm. 67 de 1937 (Leyes de 1936-1937, pág. 199).

Debe declararse sin lugar la moción de desestimación.

El Juez Asociado Señor De Jesús no intervino.